IIowe, J.
The relators being under injunction in the Eighth District Court, applied to the judge thereof to have the injunction dissolved upon their giving bond under article 307 C. P. The judge, in the exercise of the discretion reposed in him by the article under which the application was made, declined to dissolve the injunction.
Tile relators now apply to this court for a mandamus to compel the Judge of the Eighth District Court to dissolve the injunction ; in other words, to compel him, in the exercise of a distinctly conferred discretion, to do what lie thinks he ought not to do, and therefore does not. choose to do.
The doctrines that a mandamus can not be used to compel the performance of a discretionary act, and that this court will issue the writ, only in aid of its appellate jurisdiction, are well settled.
An appeal from the action of a district judge under article 307 C. P. may lie in certain cases, as in De la Croix v. Villeré, 11 An. 39, and White v. Casanave, 14 An. 57, but we perceive no legal reason for the mandamus asked for in this case. As well might we issue a mandamus to compel the judge to decide the cause on its merits in such a manner as to suit the wishes of the relators and our own views of law and fact.
Mandamus refused.